DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed 2/19/2021, in which claims 1 – 20 was presented for further examination.
3.	Claims 1 - 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/19/2021, 7/1/2021, 8/13/2021, 9/07/2021, 10/11/2021, 11/15/2021, 12/10/2021, 1/19/2022, 2/14/2022, 3/21/2022, 3/31/2022, 5/4/2022, 6/6/2022, 7/8/2022, 8/15/2022, 9/7/2022 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 4, 6 – 13, 15 – 17, and 19 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 – 12, 13 – 15,  and 17 – 18 of U.S. Patent No. US 10,929,427 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application anticipate all of the element of patent  application except the feature of “hidden attribute indicating that local storage of the content item has been disabled”  disclosed in the patent application. The application are not patentable distinct from each other.
Instant Application: 17/179,946
Patent Application #: US 10,929,427 B2
1. A method comprising: receiving, at a client device, a synchronization setting for a content item associated with a user account of a content management system, the synchronization setting disabling local storage of a content item; storing, at a client device, a local tree data structure representing content items in a file system on the client device, the local tree data structure excluding the content item for which synchronization is disabled; and storing, at the client device, a remote tree data structure representing a remote set of content items associated with the user account, the remote tree data structure including the content item having an attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the attribute remains associated with the content item in the remote tree data structure.
1. A method comprising: storing, at a client device, a local tree data structure representing content items in a file system on the client device, the content items are associated with a user account on a content management system; storing, at the client device, a remote tree data structure representing a remote set of content items associated with the user account, the remote set of content items being stored at the content management system; receiving, at the client device, a synchronization setting for a content item associated with the user account, the synchronization setting disabling local storage of the content item; in response to the synchronization setting: deleting a local copy of the content item from the client device; removing, from the local tree data structure, a representation of the content item in the local tree data structure; and adding, to the remote tree data structure, a hidden attribute in association with a representation of the content item on the remote tree data structure, the hidden attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the hidden attribute remains associated with the representation of the content item in the remote tree.
4. The method of claim 1, further comprising presenting, via a graphical user interface, the content items in the file system on the client device and one or more 117MATTER NO. 085118-679393_P120USC1 graphical control elements for selecting respective synchronization settings for the content items in the file system on the client device.
2. The method of claim 1, further comprising presenting, via a graphical user interface, the content items in the file system on the client device and one or more graphical control elements for selecting respective synchronization settings for the content items in the file system on the client device.
6. The method of claim 1, further comprising: detecting one or more changes to at least one of the remote tree data structure or the local tree data structure; and based on the one or more changes, synchronizing the remote tree data structure and the local tree data structure.
5. The method of claim 1, further comprising: detecting one or more changes to at least one of the remote tree data structure or the local tree data structure; and based on the one or more changes, synchronizing the remote tree data structure and the local tree data structure. 
7. The method of claim 6, wherein synchronizing the remote tree data structure and local tree data structure comprises: identifying the representation of the content item on the remote tree data structure; determining that the hidden attribute is associated with representation of the content item in the remote tree data structure; and based on the hidden attribute, continue excluding the representation of the content item from the local tree data structure.

6. The method of claim 5, wherein synchronizing the remote tree data structure and the local tree data structure comprises: identifying the representation of the content item on the remote tree data structure; determining that the hidden attribute is associated with the representation of the content item; and based on the hidden attribute, excluding the representation of the content item from the local tree data structure.
8. The method of claim 7, wherein the one or more changes represent a move operation at the content management system, the move operation moving a remote copy of the content item from a first path to a second path, and wherein the one or more 118MATTER NO. 085118-679393_P120USC1 changes comprise moving the representation of the content item associated with the content item to a different location within the remote tree data structure, the different location corresponding to the second path.
7. The method of claim 6, wherein the one or more changes represent a move operation at the content management system, the move operation moving a remote copy of the content item from a first path to a second path, and wherein the one or more changes comprise moving the representation of the content item associated with the content item to a different location within the remote tree data structure, the different location corresponding to the second path.
9. The method of claim 8, wherein moving the representation of the content item to the different location comprises storing the representation of the content item at the different location in the remote tree data structure and retaining the hidden attribute associated with the representation of the content item.
8. The method of claim 7, wherein moving the representation of the content item to the different location comprises storing the representation of the content item at the different location in the remote tree data structure and retaining the hidden attribute associated with the representation of the content item.
10. The method of claim 7, further comprising: detecting an add operation at the client device, the add operation adding a second content item on the client device, the second content item being stored at a path associated with the representation of the content item and a remote copy of the content item; determining that synchronization of the second content item at the client device would create a conflict with the remote copy of the content item based on the path comprising a same path for both the second content item and the remote copy of the content item; in response to determining the conflict, modifying the path of the second content item on the client device to yield a second path; and storing the second content item on the client device at the second path.
9. The method of claim 6, further comprising: detecting an add operation at the client device, the add operation adding a second content item on the client device, the second content item being stored at a path associated with the representation of the content item and a remote copy of the content item; determining that synchronization of the second content item at the client device would create a conflict with the remote copy of the content item based on the path comprising a same path for both the second content item and the remote copy of the content item; in response to determining the conflict, modifying the path of the second content item on the client device to yield a second path; and storing the second content item on the client device at the second path.
11. The method of claim 10, further comprising: adding a representation of the second content item to the local tree data structure, the representation of the second content item representing the second content item and associating the second content item with the second path; and in response to adding the representation of the second content item to the local tree data structure, synchronizing the local tree data structure and the remote tree data 119MATTER NO. 085118-679393_P120USC1 structure, wherein synchronizing the local tree data structure and the remote tree data structure comprises adding a representation of the second content item to the remote tree data structure corresponding to a remote copy of the second content item.
10. The method of claim 9, further comprising: adding a representation of the second content item to the local tree data structure, the representation of the second content item representing the second content item and associating the second content item with the second path; and in response to adding the representation of the second content item to the local tree data structure, synchronizing the local tree data structure and the remote tree data structure, wherein synchronizing the local tree data structure and the remote tree data structure comprises adding a representation of the second content item to the remote tree data structure corresponding to a remote copy of the second content item.
12. The method of claim 11, wherein the representation of the second content item on the remote tree data structure associates the remote copy of the second content item with the second path.
11. The method of claim 10, wherein the representation of the second content item on the remote tree data structure associates the remote copy of the second content item with the second path.
13. A non-transitory computer readable medium comprising instructions, the instructions, when executed by a client device, cause the client device to: receive, at a client device, a synchronization setting for a content item associated with a user account of a content management system, the synchronization setting disabling local storage of a content item; store, at a client device, a local tree data structure representing content items in a file system on the client device, the local tree data structure excluding the content item for which synchronization is disabled; and store, at the client device, a remote tree data structure representing a remote set of content items associated with the user account, the remote tree data structure including the content item having an attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the attribute remains associated with the content item in the remote tree data structure.
12. A non-transitory computer readable medium comprising instructions, the instructions, when executed by a client device, cause the client device to: store a local tree data structure representing content items in a file system on the client device, the content items associated with a user account on a content management system; store a remote tree data structure representing a remote set of content items associated with the user account, the remote set of content items being stored at the content management system; receive a synchronization setting for a content item associated with the user account, the synchronization setting disabling local storage of the content item; in response to the synchronization setting: delete a local copy of the content item; remove, from the local tree data structure, a representation of the content item on the local tree data structure; and add, to the remote tree data structure, a hidden attribute in association with a representation of the content item in the remote tree data structure, the hidden attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the hidden attribute remains associated with the representation of the content item in the remote tree.
15. The non-transitory computer readable medium of claim 13, wherein receiving the synchronization setting comprises receiving, via a graphical user interface on the computing device, user input identifying the synchronization setting.
13. The non-transitory computer readable medium of claim 12, wherein receiving the synchronization setting comprises receiving, via a graphical user interface on the computing device, user input identifying the synchronization setting.
16. The non-transitory computer readable medium of claim 13, storing instructions which, when executed by the client device, cause the client device to: detect a remote change to the content item; and in response to the remote change, update the representation of the content item on the remote tree data structure to reflect the change, the representation of the content item on the remote tree data structure being based on a server state associated with the content item.
14. The non-transitory computer readable medium of claim 12, storing instructions which, when executed by the client device, cause the client device to: detect a remote change to the content item; and in response to the remote change, update the representation of the content item on the remote tree data structure to reflect the change, the representation of the content item on the remote tree data structure being based on a server state associated with the content item.
17. The non-transitory computer readable medium of claim 13, storing instructions which, when executed by the client device, cause the client device to: detect one or more changes to at least one of the remote tree data structure or the local tree data structure; and based on the one or more changes, synchronize the remote tree data structure and the local tree data structure; wherein the one or more changes represent a move operation at the content management system, the move operation moving a remote copy of the content item from a first path to a second path, and wherein the one or more changes comprise moving the representation of the content item to a different location within the remote tree data structure, the different location corresponding to the second path.
15. The non-transitory computer readable medium of claim 12, storing instructions which, when executed by the client device, cause the client device to: detect one or more changes to at least one of the remote tree data structure or the local tree data structure; and based on the one or more changes, synchronize the remote tree data structure and the local tree data structure; wherein the one or more changes represent a move operation at the content management system, the move operation moving a remote copy of the content item from a first path to a second path, and wherein the one or more changes comprise moving the representation of the content item to a different location within the remote tree data structure, the different location corresponding to the second path.
19. A client device comprising: one or more processors; and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the client device to: receive, at a client device, a synchronization setting for a content item associated with a user account of a content management system, the synchronization setting disabling local storage of a content item; store, at a client device, a local tree data structure representing content items in a file system on the client device, the local tree data structure excluding the content item for which synchronization is disabled; and store, at the client device, a remote tree data structure representing a remote set of content items associated with the user account, the remote tree data structure including the content item having an attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the attribute remains associated with the content item in the remote tree data structure.
17. A client device comprising: one or more processors; and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the client device to: store a local tree data structure representing content items in a file system on the client device, the content items associated with a user account on a content management system; store a remote tree data structure representing a remote set of content items associated with the user account, the remote set of content items being stored at the content management system; receive a synchronization setting for a content item associated with the user account, the synchronization setting disabling local storage of the content item; in response to the synchronization setting: delete a local copy of the content item; remove, from the local tree data structure, a representation of the content item in the local tree data structure; and add, to the remote tree data structure, a hidden attribute in association with a representation of the content item on the remote tree data structure, the hidden attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the hidden attribute remains associated with the representation of the content item in the remote tree.
20. The client device of claim 19, storing instructions which, when executed by the one or more processors, cause the client device to: detect one or more changes to at least one of the remote tree data structure or the local tree data structure; and based on the one or more changes, synchronize the remote tree data structure and the local tree data structure, wherein synchronizing the remote tree data structure and the local tree data structure comprises: identifying the representation of the content item on the remote tree data structure; determining that the hidden attribute is associated with the representation of the content item on the remote tree data structure; and based on the hidden attribute, excluding the representation of the content item from the local tree data structure.
18. The client device of claim 17, storing instructions which, when executed by the one or more processors, cause the client device to: detect one or more changes to at least one of the remote tree data structure or the local tree data structure; and based on the one or more changes, synchronize the remote tree data structure and the local tree data structure, wherein synchronizing the remote tree data structure and the local tree data structure comprises: identifying the representation of the content item on the remote tree data structure; determining that the hidden attribute is associated with the representation of the content item on the remote tree data structure; and based on the hidden attribute, excluding the representation of the content item from the local tree data structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin Dorman (GB 2501008 A), in view of Jewell et al (US 2018/0349408 A1).
As per claim 1, Griffin Dorman (GB 2501008 A) discloses,
A method comprising: receiving, at a client device, a synchronization setting for a content item associated with a user account of a content management system (para.[0072]; “selectively synchronizing one or more subfolders in a workspace (e.g., workspace 302, FIGS. 3A-3B) of a cloud-based environment with a client” and para.[0082]; “selectively synchronizing one or more subfolders on the
client with a server”).
 the synchronization setting disabling local storage of a content item (para.[0067]; “if the user disables the first synchronization state of the first folder, the client can delete the local folder that corresponds to the first folder from the local drive”). 
storing, at a client device, a local tree data structure representing content items in a file system on the client device (para.[0066]; “maintain, on the client, a directory tree that corresponds to a directory structure of the first folder. The directory tree on the
client includes all folders having a higher hierarchy above the first folder”). 
the local tree data structure excluding the content item for which synchronization is disabled (para.[0077]; “If the user disables the first synchronization state, then the host server 110 assigns ( 432B) synchronization states of all sub folders of the first folder as unsynchronized”). 
and storing, at the client device, a remote tree data structure representing a remote set of content items associated with the user account (para.[0081]; “maintain (530), on the client devices 102, a directory tree that corresponds to a directory structure of the first folder”). 
the remote tree data structure including the content item having an attribute indicating that local storage of the content item has been disabled (para.[0064]; “an icon for a respective folder that distinctively indicates a synchronization state
of the respective folder”). 
whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the attribute remains associated with the content item in the remote tree data structure (para.[0055]; “selectively block the first folder from being synchronized, even when the first folder is within a parent folder ( e.g., a second folder) that is synchronized”, para.[0065]; “the client can additionally synchronize content of other folders in the workspace 302 with data stored on the client based on their respective synchronization states” and para.[0067]; “if a folder in the workspace 302 is disabled by the user from synchronization, the folder is to be removed locally, either immediately or at an appropriate time”)
	Griffin Dorman does not specifically disclose content management system.
	However, Jewell et al (US 2018/0349408 A1) in an analogous art disclose
content management system (para.[0009]; “synchronization manager can also synchronize changes to the local peers to the objects at content management system”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate synchronization client device with content management system of the system of Jewell into selective synchronization of multiple users of the system of  Griffin Dorman  to selectively synchronize content on client device with management system which may later be used to synchronize the content with the server for providing  centralize storage for synchronizing client device  with server.

As per claim 2, the rejection of claim 1 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
wherein receiving the synchronization setting comprises: deleting a local copy of the content item from the client device (para.[0070]; “the client can communicate to the host server 110 to delete a folder in the workspace 302 that corresponds to the first folder on the client”).  

As per claim 3, the rejection of claim 1 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
wherein receiving the synchronization setting comprises receiving, via a graphical user interface on the client device, user input identifying the synchronization setting (para.[0057]; “allows ( e.g., by providing options or checkboxes to the user via the user interface 104) the user to select the first synchronization state”).  

As per claim 4, the rejection of claim 1 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
further comprising presenting, via a graphical user interface, the content items in the file system on the client device and one or more 117MATTER NO. 085118-679393_P120USC1 graphical control elements for selecting respective synchronization settings for the content items in the file system on the client device (para.[0055]; “user's selection can be received from the user via the user interface 104 (e.g., in forms of webpages) of the host server 110, via a synchronization client running on the client devices 102, or via any other suitable sources. …… the host server 110 synchronizes, in response to the selection” and para.[0057]; “allows ( e.g., by providing options or checkboxes to the user via the user interface 104) the user to select the first synchronization state”).  

As per claim 5, the rejection of claim 1 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
further comprising: detecting a remote change to the content item; and in response to the remote change, updating the representation of the content item on the remote tree data structure to reflect the change, the representation of the content item on the remote tree data structure being based on a server state associated with the content item (para.[0059]; “in response to the user's selection, the host server 110 can automatically update the synchronization state of the second folder, of which the first folder is a subfolder”).  

As per claim 6, the rejection of claim 1 is incorporated and further Jewell et al (US 2018/0349408 A1) discloses,
further comprising: detecting one or more changes to at least one of the remote tree data structure or the local tree data structure; and based on the one or more changes, synchronizing the remote tree data structure and the local tree data structure (para.[0065]; “Changes to items in the local cache 162a, 162b (e.g., creation, deletion, editing of files and folders) may be detected by the respective synchronization manager 160a, 160b and synchronized to server”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate synchronization client device with content management system of the system of Jewell into selective synchronization of multiple users of the system of  Griffin Dorman  to selectively synchronize content on client device with management system which may later be used to synchronize the content with the server for providing  centralize storage for synchronizing client device  with server.

As per claim 7, the rejection of claim 6 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
wherein synchronizing the remote tree data structure and local tree data structure comprises: identifying the representation of the content item on the remote tree data structure; determining that the hidden attribute is associated with representation of the content item in the remote tree data structure; and based on the hidden attribute, continue excluding the representation of the content item from the local tree data structure (para.[0065]; “the client can additionally synchronize content of other folders in the workspace 302 with data stored on the client based on their respective synchronization states” and para.[0067]; “if a folder in the workspace 302 is disabled by the user from synchronization, the folder is to be removed locally, either immediately or at an appropriate time”).  

As per claim 8, the rejection of claim 7 is incorporated and further Jewell et al (US 2018/0349408 A1) discloses,
wherein the one or more changes represent a move operation at the content management system, the move operation moving a remote copy of the content item from a first path to a second path, and wherein the one or more 118MATTER NO. 085118-679393_P120USC1 changes comprise moving the representation of the content item associated with the content item to a different location within the remote tree data structure, the different location corresponding to the second path (para.[0157]; “move a file or folder from a non-synchronized folder to a folder hard selected for synchronization, selective sync module adds the appropriate node for the moved file or folder to the selective synchronization node model”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate synchronization client device with content management system of the system of Jewell into selective synchronization of multiple users of the system of  Griffin Dorman  to selectively synchronize content on client device with management system which may later be used to synchronize the content with the server for providing  centralize storage for synchronizing client device  with server.

As per claim 9, the rejection of claim 8 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
wherein moving the representation of the content item to the different location comprises storing the representation of the content item at the different location in the remote tree data structure and retaining the hidden attribute associated with the representation of the content item (para.[0080]; “in response to the received selection, the client devices 102 synchronize (520) content of the first folder associated with the user based on the first synchronization state regardless of a second synchronization state of a second folder in the workspace”).  

As per claim 10, the rejection of claim 7 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
further comprising: detecting an add operation at the client device, the add operation adding a second content item on the client device, the second content item being stored at a path associated with the representation of the content item and a remote copy of the content item (para.[0086]; “user creating the first folder, if a folder that corresponds to the first folder does not exist in the workspace 302, then the client devices 102 request the host server 110 to create the folder that corresponds to the first folder in the workspace 302 for Synchronization”). 
determining that synchronization of the second content item at the client device would create a conflict with the remote copy of the content item based on the path comprising a same path for both the second content item and the remote copy of the content item (para.[0086]; “request the host server 110 to create the folder that corresponds to the first folder in the workspace 302 for synchronization. On the other hand, if the folder that corresponds to the first folder already exists in the workspace 302, then the client requests the host server 110 to create a conflicting folder in the workspace 302 for synchronization”).
in response to determining the conflict, modifying the path of the second content item on the client device to yield a second path; and storing the second content item on the client device at the second path (para.[0059]; “in response to the user's selection, the host server 110 can automatically update the synchronization state of the second folder, of which the first folder is a subfolder”).
 
 As per claim 11, the rejection of claim 10 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
further comprising: adding a representation of the second content item to the local tree data structure, the representation of the second content item representing the second content item and associating the second content item with the second path (para.[0086]; “user creating the first folder, if a folder that corresponds to the first folder does not exist in the workspace 302, then the client devices 102 request the host server 110 to create the folder that corresponds to the first folder in the workspace 302 for Synchronization”). 
and in response to adding the representation of the second content item to the local tree data structure, synchronizing the local tree data structure and the remote tree data 119MATTER NO. 085118-679393_P120USC1 structure (para.[0065]; “In response to the received selection, the client can additionally synchronize content of other folders in the workspace 302 with data stored on the client based on their respective synchronization states”).
wherein synchronizing the local tree data structure and the remote tree data structure comprises adding a representation of the second content item to the remote tree data structure corresponding to a remote copy of the second content item (para.[0067]; “if a folder in the workspace 302 is enabled by the user for synchronization, it is to be added locally”).  

As per claim 12, the rejection of claim 11 is incorporated and further Griffin Dorman (GB 2501008 A) discloses,
wherein the representation of the second content item on the remote tree data structure associates the remote copy of the second content item with the second path (para.[0084]; “perform actions suitable to synchronize, in the workspace 302, the content and the directory structure of the first folder”).

Claims 13 – 15, 16, 17, and 18 are non-transitory computer readable medium claim corresponding to method claims 1 – 3, 5, 6 and 8, and,  6 and 9 respectively above.

Claims 19 and 20 are device claim corresponding to method claims 1, 6 and 7 respectively above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Event-based user state synchronization in a cloud storage system, 
US 2017/0177613 A1  authors: Sharma et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



9/28/2022